Citation Nr: 1453850	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-26 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disability of the upper extremities, to include peripheral neuropathy, carpal tunnel syndrome, and radiculopathy, to include as neurological manifestations of a service-connected low back disability.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected low back disability and anxiety disorder.  

4.  Entitlement to service connection for a heart condition, to include as secondary to a service-connected low back disability and anxiety disorder. 

5.  Entitlement to service connection for hypertension, to include as secondary to a service-connected low back disability and anxiety disorder. 

6.  Entitlement to service connection for headaches, to include as secondary to a service-connected low back disability.  

7.  Entitlement to service connection for a bilateral knee condition, to include as secondary to a service-connected low back disability.  

8.  Entitlement to a separate disability rating for radiculopathy of the right lower extremity as a neurological manifestation of a service-connected low back disability.  

9.  Entitlement to a separate disability rating for radiculopathy of the left lower extremity as a neurological manifestation of a service-connected low back disability.  

10.  Entitlement to a disability rating in excess of 30 percent for an anxiety disorder prior to July 9, 2010, and to a disability rating in excess of 50 percent thereafter.  

11.  Entitlement to a disability rating in excess of 20 percent for a low back disability  prior to July 9, 2010, and to a disability rating in excess of 40 percent thereafter.  

12.  Entitlement to an initial compensable disability rating for erectile dysfunction.  

13.  Entitlement to an effective date earlier than July 9, 2010 for the grant of service connection for erectile dysfunction.  

14.  Entitlement to an effective date earlier than July 9, 2010 for the grant of special monthly compensation (SMC) for loss of use of a creative organ.  

15.  Entitlement to an effective date earlier than July 9, 2010 for the grant of a total rating based upon individual unemployability (TDIU).  

16.  Entitlement to an effective date earlier than July 9, 2010 for the grant of Dependents' Education Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, July 2008, April 2009, and August 2011 rating decisions and a September 2012 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The December 2006 rating decision, of which the Veteran was notified in January 2007, increased the disability rating for his low back disability from 10 percent to 20 percent, effective the date of his claim.  The December 2006 rating decision also denied entitlement to a TDIU.  In March 2007, the Veteran submitted a statement that he wanted the RO to "reevaluate" his low back disability.  Interpreting this statement in the most favorable light for the Veteran, the March 2007 statement constitutes a timely Notice of Disagreement to the December 2006 rating decision.  Thus, that decision remains on appeal.  

The July 2008 rating decision continued the Veteran's 30 percent rating for anxiety disorder and the 20 percent rating for his low back disability.  It also denied service connection for radiculopathy of both lower extremities, a disability of the upper extremities, PTSD, sleep apnea, a heart condition, hypertension, and entitlement to a TDIU.  

The April 2009 rating decision denied service connection for a bilateral knee condition, headaches, and retinitis pigmentosa/coloboma (also claimed as a congenital eye defect).  In May 2009, the Veteran submitted a letter which stated, "I am appealing your decision," and then discussed both his headaches and knees.  He did not discuss his eye condition.  As discussed below, the May 2009 letter is a timely NOD with regard to the claims for service connection for headaches and a bilateral knee condition.  He did not express disagreement and a desire for Board review of claim of entitlement to service connection for an eye condition.  Therefore his letter was not a valid NOD with regard to that issue and it is not on appeal.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2014).  

The August 2011 rating decision increased the Veteran's disability rating for anxiety disorder from 30 percent to 50 percent, and his disability for his low back disability from 20 percent to 40 percent, both effective July 9, 2010.  The August 2011 rating decision also granted service connection for erectile dysfunction and assigned an initial noncompensable disability rating and SMC, both effective July 9, 2010.  The August 2011 rating decision also denied entitlement to a TDIU.  

The September 2012 DRO decision granted a TDIU and DEA benefits effective July 9, 2010.  

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In an October 2008 statement, the Veteran raised claims of entitlement to service connection for urinary frequency, abdominal pain, an ankle disability, and pubic symphysis.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of are entitlement to service connection for PTSD, a disability of the upper extremities, sleep apnea, a heart condition, headaches, and a bilateral knee disability; a separate disability rating for radiculopathy of the right lower extremity; increased disability ratings for anxiety disorder, a low back disability, and erectile dysfunction; and earlier effective dates for the grants of a TDIU and DEA are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran does not have hypertension due to any incident of his active duty service or that was caused or aggravated by a service-connected disability. 

2.  The Veteran has been diagnosed with S1 radiculopathy of the left lower extremity due to his service-connected low back disability.    

3.  The Veteran's S1 radiculopathy of the left lower extremity is most accurately described as mild incomplete paralysis of the sciatic nerve. 

4.  There is competent and credible evidence of a diagnosis of erectile dysfunction on September 16, 2010.  

5.  The Veteran's informal claim for service connection for erectile dysfunction was received on  September 5, 2008.  


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 

2.  A separate 10 percent disability rating for radiculopathy of the left lower extremity as a neurological manifestation of a service-connected low back disability is granted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14,  4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for an effective date earlier than July 9, 2010 for the grant of service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.155, 3.400 (2014).

4.  The criteria for an effective date earlier than July 9, 2010 for the grant SMC based upon loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  

As a preliminary matter, because the Veteran's claim for a separate disability rating for radiculopathy of the left lower extremity as a neurological manifestation of his service-connected low back disability is being granted, the VCAA will not be discussed further with regard to that claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

Prior to initial adjudication of his hypertension claim, a letter dated in May 2008 satisfied the duty to notify provisions with regard to that issue.  The Veteran's service treatment records, VA medical treatment records (STRs), Social Security Administration (SSA) records, and indicated private medical records have been obtained.  

The Veteran has not been afforded a VA examination to assess the nature and etiology of his hypertension.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran has been diagnosed with hypertension.  Generally, he contends that his service-connected anxiety disorder and low back disabilities caused his hypertension.  Alternatively, he asserted in his September 2008 NOD that his in-service incident of holding up a trailer to allow a trapped soldier to move out from under it injured his back and caused his hypertension.  His STRs document the October 1991 incident and resultant back injury, for which service connection was granted.  However, his STRs are negative for any complaints, treatment, or diagnosis of hypertension, including in the record documenting his back injury resulting from his incident, and the record contains no competent evidence that demonstrates otherwise.  Further, an October 2002 private medical record from the Valley Cardiac Care Center noted that the Veteran reported noticing an increase in his blood pressure readings over the previous one or two years, approximately eight years after separation from service.  Prior to that time, medical records from 2000 to September 2002 documented many blood pressure readings but did not show a diagnosis of hypertension.  There is no indication that his hypertension was caused by his in-service injury other than the Veteran's own assertion, which the Board will find not competent in this decision.  

In the context of his secondary service connection assertion, "in the absence of any medical evidence, [the Veteran's] own conclusory statements regarding causation were insufficient to establish the necessary nexus between his in-service [disability] and his present ailments."  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected contentions that the Veteran's "conclusory generalized statement...was enough to entitle him to a medical examination..." because it would require the Secretary to "provide such examinations as a matter of course in virtually every [V]eteran's disability case."  Id.

For these reasons, remand for an examination is not necessary.  

With regard to the Veteran's claims for earlier effective dates for the grants of service connection for erectile dysfunction and SMC, and for a TDIU and DEA, the request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once an NOD from a decision granting benefits and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In September 2012, the Veteran was provided the required Statement of the Case discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.

Although the Board is remanding the issue of entitlement to a compensable disability rating for erectile dysfunction because there may be outstanding private medical records, remand of the issue of entitlement to an earlier effective date for erectile dysfunction is not inextricably intertwined with the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In the remand portion of this decision, the Board is requesting private records from April 2011 to the present.  These records are from a period of time later than the currently assigned effective date.  Therefore, remand of the issue of entitlement to an earlier effective date for the grant of service connection for erectile dysfunction is not warranted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

II.  Entitlement to Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, hypertension) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with hypertension, satisfying the first element of both a direct and secondary service connection claim.  Shedden, 381 F.3d at 1166-67; Wallin, 11 Vet. App. at 512.

With regard to direct service connection, the Veteran asserts that he helped lift a trailer to allow a soldier who was trapped underneath it escape.  His STRs confirm that in October 1991, the Veteran injured his back as a result of lifting a trailer with a soldier trapped underneath it.  The second element of a direct service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.  

However, the nexus element is not met.  The Veteran's STRs document the in-service incident involving the trailer.  They reflect treatment for a back injury but no complaints of or treatment for high blood pressure are noted.  His STRs are negative for any reference to elevated blood pressure or hypertension and the evidence of record contains no competent evidence that demonstrates otherwise.  

The only evidence of record in favor of the Veteran's claim that his in-service incident caused his current hypertension is his own lay assertion.  In a September 2008 NOD, he stated, "[t]he holding of a 1/2 ton trailer created a high blood pressure...."  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether his in-service incident caused his current hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Measuring blood pressure involves the use of specialized equipment which in most cases must be read by a person with necessary medical expertise.  The Veteran has not stated that he was informed by a health care provider that his blood pressure was high during or within one year after service.  His statement is conclusory and he provides no explanation for why he believes that his in-service incident impacted his blood pressure.  There are multiple factors that can cause hypertension and the Veteran in this case does not possess the expertise necessary to determine which of many possible causes is correct.  As a result, he is not competent to render an opinion as to a nexus between his in-service incident and hypertension.  The persuasive value of his lay assertions is low because the overall factual picture is complex.  

Lastly, presumptive service connection is not warranted in this case because the evidence does not show that the Veteran was diagnosed with hypertension within one year of separation from service.  Instead, in September 2008, the Veteran asserted that he had chest pain, anxiety, and shortness of breath three years after separation.  Although the Veteran's blood pressure readings from after separation are not of record, medical records from March 2000 through September 2002 show that his blood pressure was not high enough to be diagnosed as hypertension.  For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  Between March 2000 and September 2002, the Veteran did not take medication for hypertension.  His systolic blood pressure was, at worst, 132mm in March 2002.  His diastolic pressure, was, at worst, 92mm in March 2002.  Lastly, he reported in October 2002 that he had noticed an increase in his blood pressure readings over the last one or two years, which would have been approximately 2000 or 2001.  The Veteran's own statement combined with medical records from March 2000 through September 2002 show the absence of a diagnosis of hypertension.  The Board bases its conclusion that hypertension was not diagnosed within one year of service on the evidence from March 2000 through September 2002, which shows an absence of hypertension, combined with the October 2002 initial diagnosis of hypertension and prescription for medication.  Presumptive service connection is not warranted.  

The Board finds that the preponderance of the evidence is against service connection for hypertension on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014).   

With regard to secondary service connection, the Veteran is service-connected for anxiety disorder and a low back disability, satisfying the second element of a secondary service connection claim.  Wallin, 11 Vet. App. at 512.

However, the nexus element of a secondary service connection claim is not satisfied.  In October 2002, the Veteran received treatment at the Valley Cardiac Care Center.  He reported that over the past one or two years, he noticed that his blood pressure readings were increasing.  His health care provider diagnosed hypertension and he was prescribed medication.  None of his post-service medical records link his hypertension to his service-connected anxiety disorder or low back disability.  The medical evidence of record does not support his claim.  

The Veteran has submitted lay statements in support of his claim.  His assertion is that his anxiety and back pain caused high blood pressure.  He argues that symptoms such as anxiety and panic attacks cause an increase in blood pressure, as do back pain and muscle spasm.  As noted above, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau, 492 F.3d at 1376 -77; see also Kahana, 24 Vet. App. at 433.  Although lay persons are competent to provide opinions on some medical issues, id. at 435, as to the specific issue in this case, whether his service-connected anxiety disorder and low back disability caused his current hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  There are multiple factors that can cause hypertension and the Veteran in this case does not possess the expertise necessary to determine which of many possible causes is correct.  As a result, he is not competent to render an opinion as to a nexus between his hypertension and his service-connected disabilities.  The persuasive value of his lay assertions is low because the overall factual picture is complex.  

The Board finds that the preponderance of the evidence is against service connection for hypertension on a secondary basis.  38 U.S.C.A. § 5107(b) (West 2014).   

In summary, service connection is not warranted on a direct, presumptive, or secondary basis.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Entitlement to a Separate Disability Rating for Radiculopathy of the Left Lower Extremity as a Neurological Manifestation of a Service-Connected Low Back Disability 

The Veteran's low back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, under which any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  In June 2011, the Veteran underwent an EMG at a VA facility.  In the September 2011 EMG report, S1 radiculopathy of the left lower extremity was diagnosed as due to his service-connected low back disability.  Therefore, a separate rating for radiculopathy of the left lower extremity as a neurological manifestation of his service-connected low back disability is warranted.  Id.   

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  In this case, radiculopathy is most accurately described by Diagnostic Code 8520.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling and moderate incomplete paralysis is rated as 20 percent disabling. 38 C.F.R. § 4.124a (2014).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2014).  In this case, the Veteran's radiculopathy manifests as complaints of leg numbness.  This manifestation is most closely described by mild incomplete paralysis, warranting a 10 percent disability rating.  At his September 2010 VA examination, his straight leg raise test was negative, indicating the absence of radiculopathy symptoms.  The examiner noted that the Veteran's left lower extremity had normal sensation to pinprick, touch, position, vibration, and temperature.  His left lower extremity knee jerk reflex was 4+ (indicating hyperactivity) and his ankle jerk reflex was 3+ with normal cutaneous reflexes.  The examiner noted that the Veteran's left lower extremity showed "...no signs of pathologic reflexes."  His radiculopathy is noted on EMG but his reported symptom of leg numbness and objective symptom of hyperactive knee jerk are not more closely approximated by moderate incomplete paralysis.  For these reasons, a 10 percent rating, but no higher, is warranted.  Id.; see also 38 C.F.R. §§ 4.3, 4.7.  

IV.  Earlier Effective Date Claims

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).  A claim for service connection under 38 C.F.R. § 3.310(a) requires VA to apply the same rules for effective dates for secondarily service-connected conditions as are applied for directly service-connected conditions.  Ellington v. Nicholson, 22 Vet. App. 141, 144-45 (2007), aff'd 541 F.3d 1364 (Fed. Cir. 2008).

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  "[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  However, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  


A. Erectile Dysfunction

The current effective date for the award of service connection for the Veteran's erectile dysfunction is July 9, 2010.  He asserts that he filed a claim for erectile dysfunction prior to that date.  In this case, it does not matter whether the Veteran filed a claim prior to July 9, 2010, because the effective date assigned by the RO is earlier than the date entitlement arose. 

In the August 2011 rating decision, the RO granted service connection for erectile dysfunction secondary to the Veteran's service-connected low back disability because at his September 16, 2010 VA examination, the examiner found that the Veteran was unable to have an erection because of his low back disability.  The RO assigned an effective date of July 9, 2010, "the day VA received [his] claim."  The September 16, 2010 VA examination report is the first competent evidence of record that reflects a diagnosis of erectile dysfunction.  

In September 5, 2008, the RO received a statement from the Veteran that was dated August 16, 2008.  In it, the Veteran asserted that he had erectile dysfunction because of his back disability.  This statement constitutes an informal claim for service connection.  Thus, the Board must determine the date entitlement arose.  In this regard, medical evidence of record dated September 16, 2010 reflects the first diagnosis of record of erectile dysfunction.  As noted, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  Id.; Brannon v. West, 12 Vet. App. 32, 35 (1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established or has been denied on the basis that the condition is noncompensable.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.  Such circumstances are not shown here.

There is no medical or competent lay evidence of record to show that entitlement arose prior to September 16, 2010, which is the date of his VA examination that was conducted in conjunction with his claim for an increased rating for his service-connected low back disability.  Even though the effective date of the award of an evaluation based on an original claim, a will be the date of receipt of the claim or the date entitlement arose, whichever is later, the RO assigned July 9, 2010 as the effective date.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2014).  Therefore, as noted above, it does not matter whether the Veteran filed an earlier claim.  It is not possible to assign an effective date earlier than July 9, 2010 because entitlement arose on September 16, 2010.  The preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for erectile dysfunction as a neurological manifestation of his service-connected low back disability.  38 U.S.C.A. § 5107(b) (West 2014).  The appeal for an effective date earlier than July 9, 2010, for the grant of service connection for erectile dysfunction is denied.

B. SMC

SMC is available for loss of use of a creative organ.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7522 Note 1 (2014); see also 38 U.S.C.A. § 1114 (k) (West 2014); 38 C.F.R. § 3.350 (a) (2014).  In the present case, the Veteran was awarded SMC based on loss of use of a creative organ at the same time that service connection was established for erectile dysfunction.  SMC based on loss of use of a creative organ is awarded when it is "...the result of service-connected disability...."  38 U.S.C.A. § 1114(k) (West 2014).  As noted above, the date entitlement arose with regard to erectile dysfunction was September 16, 2010.  Because the effective date for the award of SMC is earlier than the date that entitlement to service connection for the condition that caused the loss of use of a creative organ, an effective date prior to July 9, 2010 cannot be granted.  The preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of SMC for loss of use of a creative organ.  38 U.S.C.A. § 5107(b) (West 2014).  The appeal for an effective date earlier than July 9, 2010, for the grant of SMC is denied.


ORDER

Service connection for hypertension is denied.  

A separate 10 percent disability rating for radiculopathy of the left lower extremity as a separate neurological manifestation of a service-connected low back disability is granted.  

An effective date earlier than July 9, 2010, for the grant of service connection for erectile dysfunction is denied.  

An effective date earlier than July 9, 2010, for the grant of SMC for loss of use of a creative organ is denied.  


REMAND

Remand is necessary in this case for the following reasons.  

With regard to service connection for PTSD, the Veteran has been diagnosed with this condition.  In July 2008, the RO made a formal finding that his stressor could not be verified.  However, his STRs from October 1991 document his reported stressor.  An examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to service connection for sleep apnea and a heart condition, the record is not sufficient for the Board to adjudicate his claims.  An examination is needed with regard to these issues.  Id.  

With regard to the Veteran's claims for an increased disability rating for his low back disability, service connection for disability of the upper extremities; and for a separate rating for a disability of the right lower extremity, the RO must attempt to obtain private medical records that the Veteran identified in an October 2013 private release form.  Based upon a previous release form, the RO obtained records from Valley Baptist Medical Center and Valley Day and Night Clinic from November 2010 through April 2011.  In October 2013, the Veteran submitted a release form for the same two providers, but stated that he received treatment from 2000 to "current."  Therefore, VA is on notice that there are potentially outstanding private medical records from these two providers from April 2011 through the present.  Further, the RO must afford the Veteran a VA examination to assess the current severity of the Veteran's low back disability, to include whether he has any neurological manifestations that are separately ratable.  

Because the Veteran indicated on his October 2013 release forms that he received treatment from Valley Baptist Medical Center and Valley Day and Night Clinic for his erectile dysfunction, his claim to an increased rating for it is also remanded.  

With regard to his claim for an increased rating for his anxiety disorder, his most recent VA examination was conducted in September 2010, over four years ago, and the evidence of record suggests that since that time, his disability has increased in severity.  A new examination is needed to assess the current severity of his anxiety disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Lastly, the Veteran submitted a timely May 2009 NOD to an April 2009 rating decision that denied service connection for headaches and a bilateral knee disability.  Additionally, in October 2012, the Veteran filed a timely NOD to the effective dates assigned in a September 2012 DRO decision which granted a TDIU and DEA.  However, the RO has yet to promulgate a Statement of the Case with regard to these issues.  These claims must be remanded to the RO for issuance of an SOC.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a release form for medical records generated by Valley Baptist Medical Center and Valley Day and Night Clinic from April 2011 to the present.  

2.  Schedule the Veteran for an examination with an appropriate clinician for his PTSD.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  The October 1991 STR noting that the Veteran injured his back when lifting a trailer to help a soldier who was trapped underneath it.  

c.  The examiner must provide a diagnosis for each psychiatric disability found.  For each diagnosis, the examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

d.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician for his claimed heart condition.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  The examiner must provide diagnoses for each heart condition found.  For each diagnosis, the examiner must provide an opinion as to:

i.  Whether it is at least as likely as not (50 percent or greater probability) that the heart condition was proximately due to or the result of his service-connected low back disability and/or anxiety disorder.

ii.  Whether it is at least as likely as not (50 percent or greater probability) that the heart condition was aggravated beyond its natural progression by his service-connected low back disability and/or anxiety disorder.

iii.  IF AND ONLY IF the examiner determines that the heart condition was not caused or aggravated by the Veteran's service-connected low back disability and/or anxiety disorder, determine whether it is at least as likely as not (50 percent or greater probability) that it began during active service or is related to any incident of service.  

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate clinician for his claimed sleep apnea.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  The examiner must provide an opinion as to the following:

i.  Whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was proximately due to or the result of his service-connected low back disability and/or anxiety disorder.

ii.  Whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was aggravated beyond its natural progression by his service-connected low back disability and/or anxiety disorder.

iii.  IF AND ONLY IF the examiner determines that sleep apnea was not caused or aggravated by the Veteran's service-connected low back disability and/or anxiety disorder, determine whether it is at least as likely as not (50 percent or greater probability) that it began during active service or is related to any incident of service.  

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his anxiety disorder.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history  provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Taking into account the evidence in the claims file, the Veteran's lay statements, and his hearing testimony, the examiner must determine the current severity of the Veteran's anxiety disorder, and its impact on his employability and daily activities.  A GAF score must be provided, if possible.  

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his low back disability.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b.  Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's low back disability, and its impact on his employability and daily activities.  The examiner should specifically:

i.  Provide the Veteran's range of motion of his thoracolumbar spine, expressed in degrees.  Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.  

ii.  Determine whether the thoracolumbar spine exhibits weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

iii.  Identify any neurological manifestations of the Veteran's low back disability, to include neurological complications of the right lower extremity and both upper extremities.  

c.  If neurological disabilities of the right lower extremity and both upper extremities are diagnosed but are not found to be neurological manifestations of the Veteran's service-connected low back disability, the examiner must determine whether it is at least as likely as not (50 percent or greater probability) that they began during active service or are related to any incident of service.  

d.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.
 
7.  Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of entitlement to service connection for headaches and a bilateral knee disability and to an effective date earlier than July 9, 2010 for the grant of a TDIU and DEA.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


